Citation Nr: 0931125	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  99-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.	Entitlement to an initial compensable evaluation for 
lumbosacral strain, prior to December 8, 1998.

2.	Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, from December 9, 1998 to April 17, 
2001.

3.	Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, from April 18, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision granted service 
connection for lumbosacral strain, evaluated as 
noncompensably disabling, effective February 1, 1997.  In 
March 1999, the RO increase the Veteran's disability rating 
to 10 percent, effective December 9, 1998.  In July 2001, RO 
increase the Veteran's disability rating to 20 percent 
disabling, effective April 18, 2001.

Inasmuch as a higher rating is available for the service-
connected low back condition than that assigned in each of 
the listed rating decisions, and as a claimant is presumed to 
be seeking the maximum available benefit for a given 
disability, the claim for a higher rating as reflected on the 
title page remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In July 2000, July 2003, and August 2005, the Board remanded 
this case for further development.


FINDINGS OF FACT

1.	Throughout the entire claims period, the Veteran's 
lumbosacral strain primarily results in limitation of 
motion of the lumbar spine due to pain and muscle spasms, 
with forward flexion greater than 30 degrees, but is not 
more than moderately disabling.

2.	Even considering functional loss due to pain, weakness, 
excess fatigability, incoordination or other factors which 
are not contemplated in the relevant rating criteria, the 
Veteran's lumbosacral strain does not more nearly 
approximate limitation of forward flexion to 30 degrees; 
severe limitation of motion of the lumbar spine; favorable 
ankylosis of the entire thoracolumbar spine; listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in favor of the Veteran, 
the criteria for an initial 20 percent rating for 
lumbosacral strain, throughout the entire claims period, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a Diagnostic Code (DC) 5295 (1997, 2008) and DC 
5237 (2008).

2.	 The criteria for an initial rating in excess of 20 
percent rating for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.10, 4.49, 4.50, 4.71a Diagnostic 
Code (DC) 5295 (1997, 2008) and DC 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must provide prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

The July 1998 and March 1999 rating decision predated the 
enactment of the VCAA, so notice of its requirements prior to 
the initial adjudication of the Veteran's claim was a legal 
impossibility.  However, he was provided VCAA notice in 
October 2005 and April 2006 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  The RO sent the Veteran a SSOC in May 
2009.

The courts have held that once service connection is granted, 
the claim is substantiated, and further notice as to the 
rating or effective date elements is not required.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-1 (2006); see also 
Hartman v. Nicholson, 483 F. 3rd 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the 
Veteran has filed a notice of disagreement contesting the 
initial (staged) ratings assigned for his service-connected 
lumbosacral strain; and as such, pertinent regulation 
provides that VA has no further obligation to provide notice 
under section 5103 on this downstream issue.  38 C.F.R. 
§ 3.159(b)(3)(i) (2008).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA treatment records, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran filed his original claim for compensation 
benefits in January 1998.  During the pendency of this claim, 
the criteria for rating spinal disabilities were revised 
(effective September 23, 2002, and  September 26, 2003).  The 
Board will evaluate the Veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  The General Counsel of VA has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for the periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-2000.  
However, the Veteran does get the benefit of having both the 
former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. 
Principi, 341 F.3d 1327 (Fec. Cir. 2003).  That guidance is 
consistent with long standing statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A.     § 5110(g) (West 2002).

Prior to September 26, 2003, the Veteran's lumbosacral strain 
was evaluated under Diagnostic Code 5295.  Lumbosacral strain 
with slight subjective symptoms only was rated noncompensably 
disabling.  Lumbosacral strain with characteristic pain on 
motion was rated as 10 percent disabling.  Lumbosacral strain 
with muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in the standing position, was rated 
20 percent disabling.  Severe lumbosacral strain with listing 
of whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined that the current criteria, guidance 
can be obtained from the amended regulations.  In adopting 
specific ranges of motion to define what is normal, VA stated 
that the ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board can consider the current ranges of motion 
to rating spine disabilities under the old criteria.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine (in effect from September 26, 2003) provides a 10 
percent disability rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.  Lumbosacral 
strain (Diagnostic Code 5237) is listed as one of the 
disabilities of the spine that are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

In a July 1998 rating decision, the Veteran was granted 
service connection for lumbosacral strain, evaluated as 
noncompensably (0 percent) disabling, effective February 1, 
1997.  The Veteran appealed for a higher initial rating.  See 
Fenderson, supra.  In a March 1999 rating decision, the 
evaluation for the Veteran's service connected lumbosacral 
strain was increased to 10 percent disabling, effective 
December 9, 1998.  In a July 2001 rating decision, the 
evaluation for the Veteran's service connected lumbosacral 
strain was increased to 20 percent disabling, effective April 
18, 2001.  These rating decisions all stem from the initial 
grant of service connection, thus these differing ratings for 
separate time periods are staged ratings.  See generally 
Fenderson, 12 Vet. App. 119 (1999).

A review of the record discloses that the Veteran underwent a 
VA medical examination in February 1998.  At that time he was 
found to have no lumbar spine injury residual as physical 
examination, range of motion, and x-rays were all normal.  At 
that time, the Veteran's range of motion was listed as: 
forward flexion from zero to 95 degrees, extension from zero 
to 35 degrees, left lateral flexion from zero to 40 degrees, 
right lateral flexion from zero to 40 degrees, left lateral 
rotation from zero to 35 degrees, and right lateral rotation 
from zero to 35 degrees, which indicated a full range of 
motion.  However, private medical records from March 1998 
show complaints of sharp brief spasms of the lower back and 
pain if the Veteran turned "the wrong way," but there was 
no radiation down through the buttocks or the legs.  The 
objective findings included a normal posture, negative 
straight leg raising and intact strength and reflexes in the 
legs.  The Veteran was prescribed pain medication and 
instructed to rest, avoid activities, and apply heat twice a 
day until pain improved.

The record further reflects that private medical records from 
December 1998, show complaints of low back pain, which was 
greater on the left side than on the right.  There was no 
spinal tenderness, local swelling, or erythema but the 
Veteran reported discomfort over the left paraspinal muscles 
in lumbosacral area.  The Veteran was prescribed pain 
medication.  Records from later that month show the pain 
continued throughout the month with some radiation down the 
left leg, with increased weakness, decreased reflexes, and 
occasional numbness.

Private medical records from January 1999 include a diagnosis 
of sacroiliac arthritis.  At that time, the Veteran's range 
of motion was listed as: forward flexion from zero to 50 
degrees, extension from zero to 5 degrees, left lateral 
flexion from zero to 30 degrees, right lateral flexion from 
zero to 30 degrees, left lateral rotation from zero to 40 
degrees, and right lateral rotation from zero to 30 degrees.  
His combined range of motion was 175 degrees.

VA treatment records from March 2001 note the Veteran's lower 
back pain was characterized by mild tenderness to the lower 
lumbar spine.  Good range of motion was noted.  VA treatment 
records from June 2000 reiterate the diagnosis of chronic 
back pain and note the Veteran's complaints of episodes of 
increased back pain, particularly in the morning.  Additional 
private medical records from August 2000 show complaints of 
night pain and upon physical examination, mild tenderness.

VA conducted an examination of the Veteran in April  2001.  
At that time, the examiner found painful motion throughout 
the Veteran's range of motion, muscle spasm bilaterally, no 
weakness, and no tenderness.  His range of motion was listed 
as: forward flexion from zero to 60 degrees, extension from 
zero to 15 degrees, left lateral flexion from zero to 25 
degrees, right lateral flexion from zero to 25 degrees, left 
lateral rotation from zero to 25 degrees, and right lateral 
rotation from zero to 25 degrees.  His combined range of 
motion was 175 degrees.

VA treatment records include records from October 2004 that 
note the Veteran's complaints of monthly flare ups of pain 
and numbness lasting a day or two, and an October 2004 
radiology report which shows mild degenerative changes in the 
low back, but no loss of height of any vertebral body and no 
listhesis.

In May 2009, the Veteran underwent another VA medical 
examination in conjunction with his claim.  The examiner 
reviewed the Veteran's medical records and claims file in 
conjunction with this examination.  At that time, the Veteran 
was found to have full range of motion: forward flexion from 
zero to 90 degrees, extension from zero to 30 degrees, left 
lateral flexion from zero to 30 degrees, right lateral 
flexion from zero to 30 degrees, left lateral rotation from 
zero to 30 degrees, and right lateral rotation from zero to 
30 degrees.  His combined range of motion was 240 degrees.  
The Veteran reported symptoms including fatigue, decreased 
motion, stiffness, weakness, spasm, and pain.  The pain was 
described as an aching dull pain in the lower lumbar region 
with intermittent sharp shooting pains if the Veteran moved 
abruptly.  The pain was present multiple days per week and 
radiated down his left buttocks.  The Veteran also complained 
of severe flare-ups every one or two months, which 
corresponded with changes in the weather or a sudden wrong 
motion.  The Veteran reported using a cane once every six 
months for flare-ups.  Physical examination showed normal 
posture, head position, and gait; symmetric appearance; 
lumbar flattening, but no other abnormal spinal curvatures; 
no ankylosis; no objective abnormalities of thoracic 
sacrospinalis; normal motor, sensory, and reflex examination 
results; and normal muscle tone without atrophy.  The effects 
of this disability on the Veteran's occupational activities 
were described as lack of mobility, lack of stamina, pain, 
and problems with lifting and carrying.  The effects of this 
disability on the Veteran's usual daily activities were 
described as moderate effects on chores, shopping, exercise, 
sports, and recreation.

Accordingly, the Board has examined the evidence and finds 
that, overall, the Veteran's lumbosacral strain more nearly 
approximates the criteria for a 20 percent rating under 
former DC 5295 and revised DC 5237, throughout the entire 
claims period, due to the medical evidence showing: the 
Veteran's complaints of sharp pain and muscle spasms with 
characteristic low back pain on motion as early as March 
1998; bilateral muscle spasm during the April 2001 VA medical 
examination and lumbar flattening on VA examination in May 
2009; and limitation of lumbar spine motion of no less than 
50 degrees accompanied by complaints of pain.

The medical evidence does not establish that a rating in 
excess of 20 percent for his lumbosacral strain is warranted 
under the former versions of Diagnostic Codes 5285, 5286, 
5289, 5292, 5295, or the revised version of Diagnostic Code 
5237 pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Rather, the medical records reveal 
that the Veteran has a normal posture and gait and 
demonstrates forward flexion of no less than 50 degrees, 
despite his complaints of pain.  Taking into account the 
Veteran's limitations due pain on repetitive motion, his 
disability remains tantamount to forward flexion of the 
thoracolumbar spine greater than 30 degrees, which would be 
consistent with moderate limitation of lumbar spine motion 
and would indicate no more than a 20 percent rating.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level of the functional loss where motion is 
impeded).  Hence, a higher rating is not warranted under 
former Diagnostic Code 5292 or the general rating formula.  
Thus, in light of the fact the Veteran clinically showed 
lumbar spine motion, the Board may not rate his lumbosacral 
strain as ankylosis.  Similarly, the x-ray studies of record 
collectively showed no evidence of fracture, loss of height 
of any vertebral body or listhesis, and thus the former 
version of Diagnostic Code 5285 may not be applied in this 
case.  Moreover, due to the lack of medical evidence showing 
that the Veteran has listing of the whole spine to an 
opposite side, a positive Goldwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion, narrowing or irregular joint space, or abnormal 
mobility of forced motion, a rating in excess of 20 percent 
is also not warranted under former Diagnostic Code 5295.  For 
these reasons, the Board finds that no other rating criteria 
(old or new) provide a basis for an initial  rating in excess 
of 20 percent for the Veteran's lumbosacral strain.

Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Board determines that the Veteran's lumbosacral 
strain has been no more than 20 percent disabling throughout 
the entire claims period and since the grant of service 
connection, effective from February 1, 1997.  As such, his 
rating may not be staged because it represents his greatest 
level of impairment attributable to this condition since that 
date.  See Fenderson, supra.

Extraschedular Ratings

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008), an extra-schedular rating is in order where there 
exists such an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization due exclusively to the 
service-connected cervical spine disability such as render 
impractical the application of the regular schedular 
standards.  The test is a stringent one for, the United 
States Court of Veterans Appeals (Court) has held, "it is 
necessary that the record reflect some factor which takes the 
claimant outside of the norm of such veteran.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Clearly, due to the nature and severity of the Veteran's 
service-connected lumbosacral strain, interference with the 
Veteran's employment is foreseeable.  However, the record 
does not reflect frequent periods of hospitalization because 
of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the rating currently assigned for the 
disability in question are found to be inadequate.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, the Board determines 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to an initial 20 percent rating for 
lumbosacral strain, at least for the period from February 1, 
1997, is granted.

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


